Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	U.S. provisionals 63/208073 and 63/156454 have been analyzed to establish support of the non-provisional claims to the priority documents.  Both 63/208073 and 63/156454 lack support for the limitation “wherein the plasticizer is in a liquid state at a temperature of between 10 and 50 oC” which is currently in each of the independent claims.  While the specific species of biodegradable plasticizers may be liquid in the above range, this does not give support for the generic limitation of any biodegradable plasticizer in a liquid state at temperature of between 10 and 50 oC found in the non-provisional application and claims.  As such priority may be claimed to 63/208073 and 63/156454 but support for the claims only lies within the non-provisional application 17/878182 (continuation of 17/520675) and the effective filing date for prior art purposes is, therefore, the date of filing of 17/878182 (continuation of 17/520675) at the time of this action.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a composite biodegradable polymeric based filament” which lacks proper antecedent basis.  Any composite biodegradable polymeric based filament reads on the claimed filament.  This also sets up an additional antecedent basis issue with “composite” as there is no direction as to what is required to necessarily meet the composite portion of the claimed filament.  It is, in effect, much broader than the claimed biodegradable filament of the claimed method.  The claimed itself does not even recite a filament is made.  This renders the claim indefinite as to what kind of filament is required to meet the claim.
Examiner recommends amending the method to recite a step of extruding and making a filament and then amending the printing step to recite “the” filament that was made rather than “a” filament.  Alternatively, the claim could be made dependent on the method of Claim 1 and also recite “the composite biodegradable polymeric based filament of claim 1”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites mixing the mixture in an extruder while Claim 1 from which it depends recites mixing then extruding into a filament.  It is unclear how this mixing and extrusion process could of the parent claim could take place by something that was not consider and extruder considering parent method requires extrusion explicitly.  This makes Claim 2 not further limit the subject matter of Claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tangelder (U.S. 20120135169).
Tangelder teaches bioplastics which are made from polyvinyl alcohol (PVOH), fillers and plasticizers.  See Abstract.  A base thermoplastic composition is exemplified in ¶[0112] which comprises PVOH, Flourplast™, and glycerol.  The total amount of parts of the base composition is 86.4 parts and resulting weight percents are below:
PVOH 1
12.7
14.70%
PVOH 2
15.2
17.59%
FlourPlast
49.6
57.41%
flow
1.9
2.20%
glycerol
7
8.10%

86.4
100.00%


The PVOH anticipates the biodegradable polymeric resin matrix of Claim 1 and also Claim 2.  See also ¶[0069]-¶[0072] which teaches the vast majority of the specific biopolymers.
	The FlourPlast anticipates the biodegradable filler of Claim 1 in both type (biodegradable filler) and amount.  

	Note also Tangelder teaches compounding the base resin above with other biopolymer such as polylactic acid (PLA). (¶[0114])  In ¶[0114] Tangelder teaches the base composition above (86.4 parts) is compounded with enough PLA to make a 30 wt% PLA composite.  The total amount of components can be recalculated by solving for x in (x/(86.4+x)) = 0.30.  In this case x = 37.02 parts for a total of 123.42 parts. The above formulation then becomes:
		
PVOH 1
12.7
10.29%
PVOH 2
15.2
12.32%
FlourPlast
49.6
40.19%
flow
1.9
1.54%
glycerol
7
5.67%
PLA
37.02
30.00%

123.42
100.00%


The composition still anticipates the ranges of Claim 1.
The biodegradable plasticizer as liquid in the recited temperature range of Claim 1 is anticipated by the glycerol as it is recited as a preferred biodegradable plasticizer in ¶[0045] of the as-filed specification.
	The biodegradable filler within in the composite in amount sufficient to retain the biodegradable plasticizer inside the polymeric matrix is anticipated by the amount of filler used by Tangelder.  The as-filed specification in ¶[0047] states the recited amount of biodegradable filler causes the above retention limitation.  Therefore, while Tangelder does not explicitly state the above limitation, one of ordinary skill in the art is reasonably suggested it must be present in the above composition because it is present in an amount well over the recited 2 wt%.
The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).
Tangelder teaches in ¶[0027] the object of the invention is to make biodegradable bioplastic materials from flours and polymers which reasonably suggests the above thermoplastic base composition on its own must also be biodegradable. See also ¶[0109] and ¶[0110].   As it comprises the compositional parts of Claim 1, this is sufficiently specific to anticipate the preamble language of Claim 1.
The method of Claims 1-2 are anticipated by ¶[0083] and ¶[0096]-¶[0101].  The method of Claims 1-2 are anticipated by the exemplified mixing in an extruder of the thermoplastic base composition ¶[0112] and then mixing with PLA and injection molding the mixture to form the product (tensile bars) in ¶[0114].  The process of Tangelder exemplifies mixing by extrusion (base resin), mixing the granulates with PLA and then injection molding the mixed resin which is sufficiently specific anticipate the process steps of Claim 1 due to lack of any statement the extruded mixture is directly inject molded or immediately inject molded.  In ¶[0095], Tangelder teaches fiber spinning which is sufficiently specific to anticipate the making of a spun fiber (a filament) of Claim 1 as an alternative to the above final injection molding process. In other words, rather than mixing and extruding to injection mold, the mixing and extrusion is done in pursuit of fiber spinning..  However, if Applicant were to argue the mixture of the base material with PLA is not taught to be done in an extruder, one of ordinary skill in the art is reasonably suggested such mixing must be performed in an extruder as the other mixing operation (of the base resin) exemplified by Tangelder is done in an extruder.  This renders the above exemplification sufficiently specific to anticipate the claimed process steps of Claims 1-2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Tangelder (U.S. 20120135169).
Tangelder teaches bioplastics which are made from polyvinyl alcohol (PVOH), fillers and plasticizers.  See Abstract.  A base thermoplastic composition is exemplified in ¶[0112] which comprises PVOH, Flourplast™, and glycerol.  The total amount of parts of the base composition is 86.4 parts and resulting weight percents are below:
PVOH 1
12.7
14.70%
PVOH 2
15.2
17.59%
FlourPlast
49.6
57.41%
flow
1.9
2.20%
glycerol
7
8.10%

86.4
100.00%


The PVOH meets the biodegradable polymeric resin matrix of Claim 1. See also ¶[0069]-¶[0072] which teaches the vast majority of the specific biopolymers.
	The FlourPlast reads over the biodegradable filler of Claim 1 in both type (biodegradable filler) and amount.  
	The glycerol reads biodegradable plasticizer of Claim 1 in both type and amount..
	Note also Tangelder teaches compounding the base resin above with other biopolymer such as polylactic acid (PLA). (¶[0114])  In ¶[0114] Tangelder teaches the base composition above (86.4 parts) is compounded with enough PLA to make a 30 wt% PLA composite.  The total amount of components can be recalculated by solving for x in (x/(86.4+x)) = 0.30.  In this case x = 37.02 parts for a total of 123.42 parts. The above formulation then becomes:
		
PVOH 1
12.7
10.29%
PVOH 2
15.2
12.32%
FlourPlast
49.6
40.19%
flow
1.9
1.54%
glycerol
7
5.67%
PLA
37.02
30.00%

123.42
100.00%


The composition still meets the ranges of Claim 1.
The biodegradable plasticizer as liquid in the recited temperature range of Claim 1 is met by the glycerol as it is recited as a preferred biodegradable plasticizer in ¶[0045] of the as-filed specification.
	The biodegradable filler within in the composite in amount sufficient to retain the biodegradable plasticizer inside the polymeric matrix is anticipated by the amount of filler used by Tangelder.  The as-filed specification in ¶[0047] states the recited amount of biodegradable filler causes the above retention limitation.  Therefore, while Tangelder does not explicitly state the above limitation, one of ordinary skill in the art is reasonably suggested it must be present in the above composition because it is present in an amount well over the recited 2 wt%.
The reliance upon the specification by the Office to establish inherent properties has been supported by the Federal Circuit.  In re Kao, 98 USPQ2d 1799, 1809 (Fed. Cir. 2011).
Tangelder teaches in ¶[0027] the object of the invention is to make biodegradable bioplastic materials from flours and polymers which reasonably suggests the above thermoplastic base composition on its own must also be biodegradable. See also ¶[0109] and ¶[0110].   As it comprises the compositional parts of Claim 1, meets the preamble language of Claim 1.
The method steps of Claims 1 and 2 are met by ¶[0083] and ¶[0096]-¶[0101].  The method is met by the exemplified mixing in an extruder of the thermoplastic base composition ¶[0112] and then mixing with PLA and injection molding the mixture to form the product (tensile bars) in ¶[0114].  The process of Tangelder exemplifies mixing by extrusion (base resin), mixing the granulates with PLA and then injection molding the mixed resin which meets the process steps of Claim 2 due to lack of any statement the extruded mixture is directly inject molded or immediately inject molded.  However, if Applicant were to argue the mixture of the base material with PLA is not taught to be done in an extruder, one of ordinary skill in the art is reasonably suggested such mixing must be performed in an extruder as the other mixing operation (of the base resin) exemplified by Tangelder is done in an extruder.  This renders the above exemplification as obvious over the claimed process steps of Claims 1 and 2.  In ¶[0095], Tangelder teaches fiber spinning which reads over the making of a spun fiber (a filament) of Claim 1.  
Alternatively, Tangelder does not exemplify filament making via extrusion nor blown film extrusion.
In ¶[0095], Tangelder teaches fiber spinning.  In ¶[0095] and ¶[0096] makes numerous references to using extrusion to accomplish these shaping processes.  In ¶[0105] Tangelder teaches the compositions are suitable for blow film extrusion. Such an extrusion process necessarily involves a die at the end of the extruder and as such, one of ordinary skill in the art is reasonably suggested the blow film extrusion process must involve extrusion of the resin mixtures into a die to form the blown film.  
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Tangelder, in particular those of the exemplified compositions, using fiber spinning such that extrusion was used in the fiber spinning process and/or making blown films via extrusion because Tangelder suggests such operations in ¶[0095], ¶[0096] and ¶[0105] as discussed above.  As such these reads over the processes of Claims 1-2.
Note the claimed method recites the fiber (filament) “to be provided to a three dimensional (3D) printer for printing 3D objects.” This limitation does not positively require the filament actually be provided to the printer.  It is simply a future intended use of the filament (fiber).  In other words, there is no process step in the claim that requires a filament placed in a 3D printing machine or a 3D printing machine with the required filament (such as that of, potentially Claims 3-4 in light of the §112 above).  Therefore, the method only positively requires an extruded filament (fiber) which is rendered obvious by Tangelder as discussed above.

In general as §103 are made in this action, If Applicant intends to argue there is criticality which gives an unexpected result to the compositions in light of the teachings of the prior art, Applicant is reminded such arguments to unexpected results can only be properly considered when all the factors in MPEP §716.02 are properly taken into account.  Overcoming a §103 rejection based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope and the results must truly be unexpected. (See MPEP §716.02) Applicant’s showing of allegedly unexpected results must satisfy ALL of these requirements.  Additionally, MPEP §716.01(b) states a “nexus” between the claimed invention and the evidence of secondary considerations, such as unexpected results, must be present.  The burden rests with Applicant to establish results are unexpected and significant. (MPEP §716.02(b)).  The Rule 132 declaration found in the parent case must be resubmitted and the claims are not commensurate in scope with the showing as they were in the parent case.  Unexpected results cannot be used to overcome a §102 rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 9, 11 and 12 of U.S. Patent No. 11,485,849.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variant of the 11,485,849 for the reasons put forth below.
Claim 8 of 11,485,849 recites a method of making a composition according to the claimed method by mixing.  Claim 9 of 11,485,849 recites making the mixing done in an extruder.  Claims 11 and 12 of 11,485,849 recite making filaments of the mixed composition of Claim 8 for 3D printing.  The above claims of 11,485,849 all ultimately depend from Claim 8 but do not depend from each other.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to practice the invention of Claim 8 of 11,485,849 by using an extruder for the mixing as recited by Claim 9 of 11,485,849 because the extruder is taught for the express purpose of mixing by Claim 9 of 11,485,849.  Additionally, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to make take the extruded product and make it into a filament for 3D printing because Claim 8 of 11,485,849 recites such a 3D printing end use and Claims 11-12 of 11,485,849 recite the method of Claim 8 of 11,485,849 wherein a filament is made and provided to a 3D printer.  This reads over the method of instant Claims 1 and 2.  Additionally, the above method explicitly involves the use of a 3D printer for printing 3D objects.  Therefore, one of ordinary skill in the art logically arrives at a method step of printing a 3D object from the filament using a 3D printer because of the above recitation of Claim 3.  Therefore, this renders obvious Claims 3 and 4 for the above reasons.
Allowable Subject Matter
Claims 3-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and resolution of the non-statutory double patenting rejections.

Claims 3 recites printing a 3D objection using a filament of the composite biodegradable polymeric based filament.  The closest prior art is Tangelder (U.S. 20120135169) which teaches fiber spinning (or the creation of filaments) ¶[0095] but fails to teach or suggest anything using the fibers for 3D printing.  Kim (U.S. 20170233899) teaches 3D printing by feeding fibers into a 3D printer and also biodegradability. (See Abstract, ¶[0050] and ¶[0066])  However, the issue, common to many 3D printing compositions and processes, is the viscosity of the material.  Kim suggests viscosities in certain ranges ¶[0050]. While the teachings of Kim of PLA are PLA of specific structures (PLA and hard segments from urethane (abstract)) which could be used in practicing Tangelder, the other required components of Tangelder, namely the plasticizer and the fillers, are reasonably suggested to affect the viscosity.  There is no reasonable expectation of success in the using the PLA and 3D printing process of Kim with Tangelder, or other 3D printing prior art, as there is no indication the viscosity of Tangelder could be made such that it would permit the resulting compositions to be compatible from a viscosity perspective with the addition specific compositional components required by Tangelder such as the specific plasticizers and fillers in the amounts taught by Tangelder.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher M Rodd/Primary Examiner, Art Unit 1759